Citation Nr: 0101524	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a bilateral 
pronation deformity of the feet, currently evaluated as 30 
percent disabling.  

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  

This matter arises from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran contends that his service-connected bilateral 
pronation deformity of the feet has increased in severity.  
In addition, he maintains that he is unable to obtain or 
retain gainful employment as a result of that disability.  In 
connection with the veteran's claim, he underwent a VA rating 
examination in June 1999.  However, the examiner's findings 
appear to be limited to the veteran's left foot only.  X-rays 
taken in conjunction with the rating examination were 
likewise limited to the left foot.  

The Board observes that the veteran's service-connected 
pronation deformity is a bilateral disability involving both 
feet.  Accordingly, the Board finds that the veteran should 
be scheduled to undergo an additional VA rating examination 
to assess the severity of the veteran's pronation deformity 
of both feet.  The examiner is requested to review the 
relevant rating criteria as set forth in the Schedule for 
Rating Disabilities (Rating Schedule), and to render findings 
addressing that criteria with respect to both the veteran's 
left and right feet.  The examiner should also take into 
consideration any functional limitations due to pain or 
weakness in rendering the opinion.  

The Board notes further, that the record indicates that the 
veteran retired in 1987.  In a letter dated in April 1994, 
the veteran indicated that he had had a stroke in August 
1993, with several subsequent hospitalizations, and that he 
was not allowed to work or lift anything over 15 pounds.  
However, in connection with the current claim, the veteran 
asserts that he is unable to work solely due to his service-
connected bilateral foot disorder.  Under these 
circumstances, VA has a duty to supplement the record by 
obtaining the report of an examination which includes an 
opinion as to the effect of the veteran's service-connected 
bilateral foot disability on his employability.  See Friscia 
v. Brown, 7 Vet. App. 294, 297 (1995).  Thus, on 
reexamination, the examiner is requested to offer an opinion 
as to the overall degree of functional impairment resulting 
from the veteran's service-connected bilateral foot 
disability, and to offer an opinion as to the impact of that 
disability on the veteran's ability to retain and maintain 
gainful employment.  Thereafter, the RO should readjudicate 
the issues of entitlement to an evaluation in excess of 30 
percent for the bilateral pronation deformity of the feet, 
and for entitlement to TDIU benefits.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his bilateral pronation 
deformity of the feet since the time of 
the last request for such information.  
After obtaining any necessary 
authorization, any identified treatment 
records not presently associated with the 
claims file should be secured and 
associated with the claims file.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination of both 
his left and right feet to determine the 
nature and severity of his service-
connected bilateral pronation deformity 
of the feet.  All necessary studies 
and/or tests should be conducted.  The 
examiner should review the applicable 
rating criteria set forth in the Rating 
Schedule, including the rating criteria 
set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2000), prior to 
conducting the rating examination, and 
address that rating criteria in his 
examination report.  The veteran's claims 
file, including any newly associated 
evidence, should be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner is 
further requested to offer an opinion as 
to the degree of overall functional 
impairment the veteran experiences 
resulting from his service-connected 
disability, and to offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain and 
maintain substantially gainful employment 
solely as a result of his service-
connected bilateral foot disability, 
without regard to his age or any 
nonservice-connected disorders.  Complete 
rationales for all opinions expressed 
must be included in the typewritten 
examination report.  

3.  Upon completion of the foregoing, the 
RO is requested to review the examination 
report to ensure compliance with the 
directives set forth above.  Any 
corrective action deemed necessary should 
be undertaken.  In addition, the RO 
should take all action necessary to 
ensure full compliance with all statutes 
and regulations, including the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The 
RO should then adjudicate the issues of 
entitlement to an evaluation in excess of 
30 percent for bilateral pronation 
deformity of the feet and for entitlement 
to TDIU benefits on the basis of all 
available evidence.  If the benefits 
sought are not granted, the veteran and 
his attorney should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



